Case 2:17-cv-08819-CBM-AS Document 97 Filed 04/25/19 Page 1 of 3 Page ID #:1855



  1 Harold W. Potter, Esq., SBN 120107
    hwp@jones-mayer.com
  2 James R. Touchstone, Esq., SBN 184584
    jrt@jones-mayer.com
  3 Denise L. Rocawich, Esq., SBN 231473
  4 dlr@jones-mayer.com
    JONES & MAYER
  5 3777 N. Harbor Blvd.
    Fullerton, California 92835
  6 Telephone: (714) 446-1400
    Facsimile: (714) 446-1448
  7
    Attorneys for Defendants, City of Whittier,
  8 Chief of Police Jeff A. Piper, Lamarr Tinnin,
    Jim Azpilicueta, Roy Benjamin, Jake Junge,
  9 John King, Richard Jensen, Jose Escobedo
 10
                            UNITED STATES DISTRICT COURT
 11
                          CENTRAL DISTRICT OF CALIFORNIA
 12
 13 JASMIN SALCIDO, and GARY                 Case No. 2:17-cv-08819-CBM(ASx)
    SALCIDO, individually and as
 14 surviving heirs and successors in        [Assigned to the Honorable Consuelo B.
    interest of JONATHAN SALCIDO             Marshall -Courtroom 8B]
 15 (deceased),
 16              Plaintiffs,                 NOTICE OF SETTLEMENT
 17         v.
 18 CITY OF WHITTIER, CHIEF OF
    POLICE JEFF A. PIPER (in his
 19 individual and official capacity),
    LAMARR TINNIN (in his individual
 20 and official capacity), JIM
    AZPILICUETA (in his individual and
 21 official capacity), ROY BENJAMIN (in
    his individual and official capacity),
 22 JAKE JUNGE (in his individual and
    official capacity), JOHN KING (in his
 23 individual and official capacity),
    RICHARD JENSEN (in his individual
 24 and official capacity), JOSE
    ESCOBEDO (in his individual and
 25 official capacity) and DOES 8-20,
    inclusive,
 26
                  Defendants.
 27
 28


                                 NOTICE OF SETTLEMENT
Case 2:17-cv-08819-CBM-AS Document 97 Filed 04/25/19 Page 2 of 3 Page ID #:1856



   1         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
   2   RECORD:
   3         PLEASE TAKE NOTICE the parties in the above-referenced matter, by and
   4   through their undersigned counsel, submit the following Notice of Settlement:
   5         Plaintiffs JASMIN SALCIDO, and GARY SALCIDO, individually and as
   6   surviving heirs and successors in interest of JONATHAN SALCIDO (deceased),
   7   and Defendants CITY OF WHITTIER, CHIEF OF POLICE JEFF A. PIPER (in his
   8   individual and official capacity), LAMARR TINNIN (in his individual and official
   9   capacity), JIM AZPILICUETA (in his individual and official capacity), ROY
 10    BENJAMIN (in his individual and official capacity), JAKE JUNGE (in his
 11    individual and official capacity), JOHN KING (in his individual and official
 12    capacity), RICHARD JENSEN (in his individual and official capacity), JOSE
 13    ESCOBEDO (in his individual and official capacity), have reached a settlement of
 14    all causes of actions and issues between all parties in the above-referenced case,
 15    pursuant to which Defendants shall pay Plaintiffs the sum total of $1,900,000
 16    inclusive of all costs and attorneys’ fees.
 17          A formal settlement agreement will be circulated between the parties for
 18    review and approval. Once all of the appropriate signatures have been obtained, an
 19    executed Stipulation of Dismissal (“Dismissal”) of the entire action will be filed, on
 20    or before June 14, 2019.
 21 Dated: April 25, 2019                      JONES & MAYER
 22
 23                                            By: /s/ Harold W. Potter
                                                 Harold W. Potter, Esq.
 24                                              James R. Touchstone, Esq.
                                                 Denise L. Rocawich, Esq.
 25                                              Attorneys for Defendants
                                                 CITY OF WHITTIER, JEFF A. PIPER,
 26                                              LAMARR TINNIN, JIM
                                                 AZPILICUETA, ROY BENJAMIN,
 27                                              JAKE JUNGE, JOHN KING, RICHARD
                                                 JENSEN, JOSE ESCOBEDO
 28
                                                -1-
                                  NOTICE OF SETTLEMENT
Case 2:17-cv-08819-CBM-AS Document 97 Filed 04/25/19 Page 3 of 3 Page ID #:1857



   1
       Dated: April 25, 2019             HADSELL, STORMER & RENICK
   2
   3
   4
                                         By /s/ Barbara Hadsell
   5                                        Barbara Hadsell, Esq.
                                            Dan Stormer, Esq.
   6                                        Joshua Nuni, Esq.
                                            Attorneys for Plaintiffs Jasmin and Gary
   7                                         Salcido
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          -2-
                               NOTICE OF SETTLEMENT
